DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 22-23, 25-26, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Alsaffar (8,663,136) in view of Minnebraker (4,351,540).
	Regarding claims 1, 3, 22-23, 34 and 36, Alsaffar discloses a modular mobility system comprising:
	a mobility base (30); and
	a gait trainer/standing aid module (12; see Col. 1, line 8-10 describing the device as assisting in walking; see also Fig. 2 and Col. 2, lines 13-34 describing the module 12 as supporting a standing user, which reads upon a reasonably broad interpretation of the term “standing aid”) removably coupled to the mobility base (via posts 28 and complementary supports 40, see Fig. 2 and Col. 2, lines 56-60). 
	Alsaffar does not disclose that the base includes a plurality of rear wheel axle positions.
	Minnebraker teaches another wheeled mobility device including a base/frame (16, 20) that includes a plurality of rear wheel positions (158; see Fig. 5).  Each of the plurality of rear wheel positions is configured to receive a rear axis wheel (136; see Col. 11, lines 7-12) that uses includes a quick release lock mechanism (164; see Col. 11, lines 44-46-52).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the mobility device of Alsaffar to include a rear wheel height adjustment and quick disconnect features as taught by Minnebraker to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., providing additional adjustments to a user/invalid supporting medical device to position a user in desired position/angle) to known devices (e.g., mobility aids for the disabled) ready for improvement to yield predictable results (e.g., a device that can adjusted to position a user in a more comfortable position).
	Regarding claims 4-5 and 25-26, Alsaffar discloses the base includes four wheels (which reads upon also comprising three wheels).  It should be noted that if the three-wheel claims were re-written to limit the language to “only” three wheels, or similar, there would likely be §112 issues related to the lack of description of how the three wheel configuration would be configured to operate as a stable mobility device.
	Regarding claim 9, Alsaffar discloses that the removable module (12) includes a harness (14) configured to support a user in a standing position (see e.g., Fig. 2).	
Claims 10, 13-17, 19, 21, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (6,270,111; hereinafter “Hanson ‘111”) in view of Minnebraker.
	Regarding claims 10, 13-14, and 35, Hanson ‘111 discloses a modular mobility system comprising:
	a mobility base (12) comprising four wheels; and
	a wheelchair module (14) removably coupled to the mobility base (see e.g., Fig. 10).
	Hanson ‘111 does not disclose that the base includes a plurality of rear wheel axle positions.
	Minnebraker teaches another wheeled mobility device including a base/frame (16, 20) that includes a plurality of rear wheel positions (158; see Fig. 5).  Each of the plurality of rear wheel positions is configured to receive a rear axis wheel (136; see Col. 11, lines 7-12) that uses includes a quick release lock mechanism (164; see Col. 11, lines 44-46-52).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the mobility device of Hanson ‘111 to include a rear wheel height adjustment and quick disconnect features as taught by Minnebraker to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., providing additional adjustments to a user/invalid supporting medical device to position a user in desired position/angle) to known devices (e.g., mobility aids for the disabled) ready for improvement to yield predictable results (e.g., a device that can adjusted to position a user in a more comfortable position).

	Regarding claim 15, Hanson ‘111 discloses that the mobility base (12) includes an interface plate (42; see Fig. 10) configured to receive the wheelchair module at any one of a plurality of angles (see angle adjustments 136 and 50).
	Regarding claims 16-17, Hanson ‘111 discloses that the wheelchair module (14) includes an adjustable seat side plate (88, see e.g., Fig. 7) and back side plates (98; see Fig. 1) to adjust for a user. 
	Regarding claims 19 and 21, Hanson discloses a pivotally adjustable foot rest (140).
Claims 2, 6, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Alsaffar in view of Minnebraker, as applied to claims 1 and 22 above, and further in view of Hanson ‘111.
	Regarding claims 2 and 24, Alsaffar discloses a removable user-supporting module (12) that uses a pair of outwardly projecting lateral posts/trunnions (28) to removably couple the module to a wheeled base module (30), but does not disclose that the user-supporting module is configured as a chair module.
	Hanson ‘111 discloses a removable user-supporting module (14) that is configured as a chair.  A pair of outwardly projecting lateral posts/trunnions (62) removably couple the user-supporting module (12) to a wheeled base module (12).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the modular mobility system of the Alsaffar combination to include a removable chair module that mates with the wheeled base as taught by Hanson ‘111 to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (a user-supporting module configured for a seated user) for another (a user-supporting module configured for a standing user) to obtain predictable results (a mobility device that can accommodate individuals having different physical abilities). 
	Regarding claim 6 and 27, Alsaffar does not disclose that the mobility base can support the module at a plurality of angles.
	Hanson ‘111 teaches another wheeled mobility base (12) including a pair of spaced interface plates (42) that receive and support the removable module (14) and is configured to receive the module at any one of a plurality of angles (via pins 136 and cavities 50).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the mobility device of the Alsaffar combination to include an angle adjustment feature of the user-support module as taught by Hanson ‘111 to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., providing body position adjustments for a user/invalid supporting medical devices) to known devices (e.g., mobility aids for the disabled) ready for improvement to yield predictable results (e.g., a device that can adjusted to position a user in a more comfortable position).
Claims 7-8 and 31-33 rejected under 35 U.S.C. 103 as being unpatentable over Alsaffar in view of Minnebraker, as applied to claims 1 and 22 above, and further in view of Hanson et al. (7,455,362; hereinafter “Hanson ‘362”).
	Regarding claims 7 and 31-33, Alsaffar, while disclosing that different sized modules can be used to accommodate differently sized users (see Col. 2, lines 61-63), does not disclose that the leg supports are adjustable in height and foot angle. 
	Hanson ‘362 teaches another mobility assistance device including a removable user-supporting module and a wheeled mobility base.  The user-supporting module (14) including a height adjustable tubular support (84) and a pivoting foot support (see Col. 3, line 18-19).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify mobility system of the Alsaffar combination to include a height and foot angle adjustment feature as taught by Hanson ‘362 to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (a height adjustable leg support) for another (a series of differently sized leg supports) to obtain predictable results.
	Regarding claim 8, Alsaffar does not disclose that an adjustable handlebar is included.  
	Hanson ‘362 teaches another mobility assistance device including a removable user-supporting module and a wheeled mobility base.  The user-supporting module (14) including a forwardly/rearwardly pivotable handlebar (68) can be provided to allow for an aide/helper to assist the user in the use of the mobility device.
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify mobility system of the Alsaffar combination to include a handlebar as taught by Hanson ‘362 to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., using a supplemental handlebar in a mobility aid) to known devices (e.g., mobility aids for disabled users) ready for improvement to yield predictable results (e.g., a mobility aid that allows for improved handling and control of the wheeled device).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson ‘111 in view of Minnebraker, as applied to claim 10 above, and further in view of Alsaffar.
	Regarding claims 11-12, Hanson ‘111 discloses comprising a removable user-supporting module (14) that uses a pair of outwardly projecting lateral posts/trunnions (62) to removably couple the module to a wheeled base (12), but does not disclose that the user-supporting module is configured as a gait trainer/standing aid.
	Alsaffar teaches another device comprising a removable user-supporting module (12) that is configured as a gait trainer (see Abstract) and which supports a user in a standing position, which reads upon a reasonably broad interpretation of a “standing aid.”  A pair of outwardly projecting lateral posts/trunnions (28) removably couple the user-supporting module (12) to a wheeled base (30).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the modular mobility system of the Hanson ‘111 combination to include a gait/standing module that mates with the wheeled base as taught by Alsaffar to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (a user-supporting module configured for a standing user) for another (a user-supporting module configured for a sitting user) to obtain predictable results (a mobility device that can accommodate individuals having different physical abilities). 
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson ‘111 in view of Minnebraker, as applied to claims 10 and 19  above, and further in view of Hanson ‘362.
	Regarding claims 18 and 20, Hanson ‘111 while disclosing a tubular lower leg support (152, 154) does not disclose that the leg supports are adjustable; nor does Alsaffar disclose that an adjustable handlebar is included on the seat module.  
	Hanson ‘362 teaches another mobility assistance device including a removable user-supporting module and a wheeled mobility base.  The user-supporting module (14) including a height adjustable tubular support (84, 88) and that a forwardly/rearwardly pivotable handlebar (68) can be provided to allow for an aide/helper to assist the user in the use of the mobility device.
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify mobility system of the Hanson ‘111 combination to include a leg height adjustment feature and to include a handlebar as taught by Hanson ‘362 to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes: a) a simple substitution of one known element (a height adjustable leg support) for another (a generic tubular leg support) to obtain predictable results; and b) applying a known technique (e.g., using an adjustable handlebar in a mobility aid) to known devices (e.g., mobility aids for disabled users) ready for improvement to yield predictable results (e.g., a mobility aid that allows for improved handling and control of the wheeled device).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Alsaffar in view of Minnebraker, as applied to claim 22 above, and further in view of Dalen et al. (US 2006/0048785).
	Regarding claim 28, Alsaffar, while disclosing a harness module (12) has a body support (e.g., harness 14 wraps around a user’s body) that is coupled to a frame (18) and supports a user, it does not disclose both a head rest coupled to a frame.  
	Dalen teaches another mobility assistance device for aiding a user in standing via a frame (5) and body support (15) that also includes a head rest (20).  
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify mobility system of the Alsaffar combination to include a head rest as taught by Dalen to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., supporting a user’s head in a mobility aid device for users having a disability) to known devices (e.g., mobility aids) ready for improvement to yield predictable results.
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Alsaffar in view of Minnebraker, as applied to claim 22 above, and further in view of Thokes (5,884,935).
	Regarding claims 29-30, Alsaffar does not disclose a tray that is mounted to the user-supporting module.  
	Thokes teaches another mobility assistance device for aiding a user in standing via a frame (201) that also includes a detachable tray (258).  
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify mobility system of the Alsaffar combination to include a tray as taught by Thokes to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., providing a user that is physically retained in a mobility device a removable work/eating surface) to known devices (e.g., mobility aids) ready for improvement to yield predictable results.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 22 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Particularly, the independent claims have been amended to include the limitation of a multi-position rear wheel sockets.  This amendment necessitated additional searching of the prior art which revealed the Minnebraker patent (and other listed in the attached Form 892) which teaches that wheeled mobility devices having multiple rear wheel positions apertures.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618